/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      August 25, 2015

                                   No. 04-15-00066-CV

                            CONOCOPHILLIPS COMPANY,
                                   Appellant

                                             v.

                     VAQUILLAS UNPROVEN MINERALS, LTD.,
                                  Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014CVQ000438-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                      ORDER
       Appellant's unopposed motion for extension of time to file a motion for rehearing is
hereby GRANTED. Time is extended to September 4, 2015.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court